Title: James Madison: Notes from State Papers, December 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Vol. 4. p. 324--"to encourage Agriculture"--How
                        332--Agricult. manufs. Come. & navy may be protected agst casual combts within [draft?]
                        449. not too much regulat—meet [un?]equaly [ ] in foreign intercourse
                        453—"foster fisheries for navy", & food, & protect manufacrs. adaptd. to our [ ] these rules
                            of action [five? fine?] principle of Constn.
                        5. p. 31 "Take a broader field of Legisln., whether in[ti][ ] of ag [marts] manufacture &, [can be?] within
                            pale of yr. Constl. powers be aided in any of yr. relations—on questn. within yr. purchasing & will [frequently]
                            occupy attention",
                        89. "prohibit exportation of arms & [amunition?]
                        458. "Shall we sufferers import & give that advantage to foreign over domestic manufactu[res]".
                        489. "establishts for internal manufactures & formed & forming will under &
                            & protecting duties & prohibitions become permanent"
                        __________________________________
                        see Case of [ ] [Erie] Canals
                        also preventive authy.
                        in case of Treason [ ]
                        see Vol. 5. p 484
                        ________________________________________
                        Shall surplus revenue be hoarded or repealed, [and] not rather appld to roads* [canals?] rivers education & other great
                            foundations of prosperity & Union under powers wch. Congs. may *already possess, or by
                            means of [legislation]
                        *manufacturing omitted as not on same [footing]
                        Vol. 1 p. 433-4. 5 &c reciprocity &.favor manufacturing—Rept. of Mr Jn
                        See manuscript Rept. on Trustees
                        Niles—Jany 17, 1829— Ritchie & others
                        
                            
                                
                            
                        
                     [enclosure] 
                        
                        
                            Letters of J. M. to be consulted with reference to Mr. P.
                            Answers to addresses.
                            [1830-1831?]
                            to Armstrong
                            J. Adams
                            _____________
                            Jno. Brown
                            Bentley W.
                            Barbour Js
                            Bascom Revd.
                            Beckwith
                            Binns Jno
                            Biddle Ns.
                            Barry W. T.
                            ________________
                            Cabell
                            Colman Revd. H.
                            Clay
                            Crolius
                            Cooper, Ths.
                            Cutts R. D.
                            Caldwell Chs.
                            Cordell Wm. S.
                            Crowninshield
                            Crockett, G. F. H.
                            Coles, Ed.
                            Crawford W. H.
                            Cheves Langdon
                            Camberling C. C.
                            Corbin F.
                            Cartwright, Jno.
                            Correa Jos.
                            Cutting Dr.
                            Coxe T
                            _____________
                            Duponceau
                            Dallas
                            Dayton Jonath.
                            Dearborn Genl.
                            Dexter Sam.
                            Duane Wm.
                            Diplomas--Witherspoon B. A. & Wythe, L. L. D.
                            __________________
                            Eustis.
                            Everett, Ed.
                            Eve Geo.
                            Edward Pierpont
                            Erving G. W.
                            ___________________
                            Featherstonhaugh
                            Fayette
                            ___________________
                            Gaines Majr. Genl.
                            Gallatin
                            Gilmer F. W.
                            Gideon Jacob
                            Gelston David
                        
                        
                            
                                
   

                            
                            
                        
                     [enclosure] 
                        
                        
                            Hay [ ]
                            Hertell Ths.
                            Hayne R Y.
                            Hamilton Js. (S. C.)
                            ________________________
                            Huntington Ebener.
                            Humphreys David
                            Hill Mark L.
                            Hatton Jos.
                            Hunter Jno. D. (Imposter)
                            Hurt, Parson chaplain to army (see notes of correcting Historical error relating to the battle of Brandywine, of which
                                he was an eye witness.)
                            Ingersoll Chs. J.
                            ___________ Jared
                            Jones W. (Secy. of Navy)
                            Johnson Wm. (Judge)
                            _______ Rd. M.
                            Judah Saml.
                            on Jay’s Treaty
                            Joy Geo.
                            King Revd. Miles
                            King Wm. (of Maine)
                            King Rufus
                            Kidd Professor in Aberdeen
                            Kimball Chs.
                            _________________
                            Lee H. (Genl)
                            ___ H. (son)
                            ___ R. B.
                            ___ R. H.
                            Law Ths.
                            Lafayette
                            Livingston R. R.
                            ___________ Edwd.
                            Little & Henry
                            Lynde W. & others
                            (pointing hand) Latrobe
                            Lowndes W. 
                            Maury, Js. & Wm
                            Merry (Brit. Plenipo)
                            Montier, Count (Fr. Plenipo)
                            Marbois Barbé
                            Meade R. K.
                            Mc Mahon T. P.
                            Motta de la
                            Mason Revd. J. M.
                            Middleton H. (Minister of U. S. to Rusa.)
                            Munroe Ths.
                            Message to Senate, July 6, 1813
                            Morse Jedh.
                            Malcolm Revd. H.
                            McKenney Ths. L. May 2d. 1825.
                            Feby 10th 27 1826
                            Mason G.
                            ____ G. (Green Spring)
                            Morris Anthy.
                            McLean Professor N. Hall
                            ______ P. M. General
                            McDuffie
                            Munford G. S.
                            Morris Ann C.
                            Mazzei Phil:
                            Minor Peter
                            Mayo R. & others
                            Niles Hez
                            Neuvill Hyde &c
                            (pointing hand) Nicholas John
                            Nash M. M.
                            Otis G. A.
                            O Connor J. M.
                            Page Jno. (Govr.)
                            Pendleton
                            Poinsett Joel
                            Palmer T H
                            Pool Jno.
                            Pannel & others
                            Pomeroy S. W.
                            Paulding J. K.
                            Porter (Commodore)
                            Plumer (Govr. N. H.)
                            ______ Wm. Junr.
                            Paine Ths.
                            Pichon (Minister of France)
                            Pickering Tim:
                            Preston F.
                            _______ J. P. (Govr. Va.)
                            Parker Ths. B.
                            Politier (Russian minister)
                            Pichot A & others ([ ] College)
                            Peters Richard
                            Pleasanton Sam.
                            Pinkney Wm.
                            Ritchie Ths
                            (pointing hand) Randolph Ed.
                             _______ Mary
                             _________ John
                             __________ Ths. M.
                             _____________ Ths. J.
                             _____________ David M.
                             ______________ Wm. B.
                            Robins A.
                            Robinson W. D.
                            Romaine B.
                            Rhea Jno
                            Ray de Chaumont
                            Rose & others Aug. 13, 1790
                            Rives Wm. C.
                            Russel Jack
                            Rodgers Commodore
                            Riker R & others
                            Rush Docr. B 
                            _______ Richard
                            Sparks, J
                            Senate of U. S.
                            Stevenson, A.
                            Stark Genl.
                            Snyder Govr.
                            Smith S. H.
                            Sprague J. E.
                            _______ W. B.
                            Shaler Wm.
                            Solomon, Haym M.
                            Storrow S. A.
                            Society, Am. Whig. N. J.
                            Sherman, C. Webster’s Dicty.
                            Scott, R. G.
                            Simson Robt. (Agricul: Socy)
                            Slaugher A. G.
                            Spring Revd. S
                            Shelby Govr.
                            Smith Robt.
                            Sherburne J. H.
                            Shays & Ludlow
                            Story Ln.
                            Simons Robt.
                            Sartori
                            Schoolcraft H. R.
                            Shocut Dr.
                            Schaffer Revd. F. L.
                            Spafford H. G.
                            Southwick Soln.
                            Silliman Professor
                            Sanderson Jno. M.
                            Smith Bernd.
                            Sewall Dr. Ths.
                            Trist N. P.
                            Turberville G. L.
                            Todd Judge Ths.
                            Taylor Robt.
                            Teackle L. D.
                            Tucker St. Geo.
                            ______ H. St. G.
                            Thornton Dr. Wm.
                            Tyler Govr. Junr.
                            Tyler-- -- Senr.
                            Tickner Profr.
                            Toulmin H.
                            Trumbull Jno.
                            Tomkins Govr.
                            Turreau Minr. of Fr.
                            Taylor Wm. (Consul)
                            Taylor Jno. (Col. Caroline)
                            Taylor H
                            _____ Js.
                            Thomson Geo.
                            Tatham Wm.
                            Torre Dr. Jesse
                            Tarascon, Lewis A.
                            Tibbs Geo
                            Van Buren, M.
                            Vaux Robt.
                            Van Rensellaer, Steph & Jn.
                            Verplanck, G. C.
                            VanZant
                            Wheaton Henry
                            _______ Jos.
                            Wright, Frances
                            Washington G.
                            _________ Judge
                            Waterhouse B
                            Willis Byrd
                            _______ John & others
                            ________ Larkin
                            Williams J. W.
                            _________ Jno.
                            ___________ C. D.
                            Wharton J. A.
                            Winn & others
                            Wortham & McGruder
                            Watson Elkh.
                            Williston E. B.
                            Watterston Geo
                            Wigfall
                            Waugh Dr. C. Stuart
                            Woodbury Langdon
                            Wrightman Robt.
                            Webster Dan.
                            Woodward A. B.
                            (pointing hand) Wirt Wm. Sepr. 30, 1813
                            Wilkinson Js.
                            Weems M. L.
                            Walsh Robt.
                            Yancey Chr. (Richmd.)
                            Zollickoffer Dr. Wm.
                        
                        
                            
                                
   

                            
                            
                        
                     [enclosure] 
                        
                        
                            Ms (NjP).
                        
                        
                            
                                
   

                            
                            
                        
                    